466 F.2d 502
Charles B. PATRICK, Appellant,v.UNITED STATES of America, Appellee.
No.72-1295.
United States Court of Appeals,Eighth Circuit.
Submitted Sept. 15, 1972.Decided Sept. 20, 1972.

Charles B. Patrick, pro se.
Daniel Bartlett, Jr., U.S. Atty., and J. Patrick Glynn, Asst. U.S. Atty., St. Louis, Mo., on brief, for appellee.
Before BRIGHT and STEPHENSON, Circuit Judges, and TALBOT SMITH, Senior District Judge.*
PER CURIAM.


1
Charles B. Patrick appeals from a dismissal of his 28 U.S.C. Sec. 2255 motion to vacate his twenty-year sentence imposed in 1958.


2
This is Patrick's fourth such motion and his allegation of ineffective counsel was considered on its merits by the district court in 1970 and the appeal from that decision was dismissed as frivolous by this Court in Patrick v. United States, (C.A.8 No. 20280, May 28, 1970) in an unreported decision.


3
The district court is not required to entertain successive motions for similar relief on behalf of the same person.  Young v. United States, 457 F. 2d 800 (C.A.8 1972).  See Sanders v. United States, 373 U.S. 1, 83 S.Ct. 1068, 10 L.Ed.2d 148 (1963).  A review of the record convinces us that Patrick's allegations have already been fully considered in the federal courts and that this case is appropriate for summary affirmance.  See Rule 14.


4
Affirmed.



*
 Sitting by designation